Citation Nr: 1422335	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-05 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity radiculopathy, including Parkinson's disease-like symptoms with right side tremors, to include as secondary to Klippel-Feil syndrome with post-operative fusion, C3 through C7.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine with herniated nucleus pulposus, posterior and anterior lumbar interbody fusion, plating at L3-L5 and spinal stenosis with right lower extremity radiculopathy, to include as secondary to Klippel-Feil syndrome with post-operative fusion, C3 through C7.



REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney




WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to October 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2011, a Board hearing was held before an Acting Veterans Law Judge (VLJ) who is no longer employed by the Board; a transcript of the hearing is of record.  

In March 2012, the Board remanded the issues under appeal, which at that time included entitlement to service connection for deep vein thrombosis with left lower extremity and pelvic deep vein thrombosis with stent placement.  This claim was granted in full by way of an October 2012 rating action.  It is, therefore, no longer within the Board's jurisdiction.  In November 2013, the case was again remanded to afford the Veteran a new hearing pursuant to his preference to testify before the VLJ who is deciding case.  That hearing was held before the undersigned in February 2014; a transcript of the hearing is of record.  

As was noted in the Board's March 2012 and December 2013 Remands, the issue of entitlement to an increased rating for Klippel-Feil syndrome with post-operative fusion, C3 through C7, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The evidence reasonably shows that the Veteran's Klippel-Feil syndrome with post-operative fusion, C3 through C7 has caused his bilateral upper extremity radiculopathy, which in turn includes Parkinson's disease-like symptoms with right side tremors.

2.  The evidence is at least in equipoise as to whether the Veteran's Klippel-Feil syndrome with post-operative fusion, C3 through C7, has caused his herniated nucleus pulposus, posterior and anterior lumbar interbody fusion, plating at L3-L5 and spinal stenosis with right lower extremity radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral upper extremity radiculopathy, including Parkinson's disease-like symptoms with right side tremors have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

2.  The criteria for entitlement to service connection for herniated nucleus pulposus, posterior and anterior lumbar interbody fusion and plating at L3-L5 and spinal stenosis with right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).
  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claims for service connection for Parkinson's disease-like symptoms with right side tremors and herniated nucleus pulposus, posterior and anterior lumbar interbody fusion,  plating at L3-L5 and spinal stenosis with right lower extremity radiculopathy, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994). There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In the instant case, service connection for Klippel-Feil syndrome with post-operative spinal fusion of C3 through C7 was awarded by a January 1995 rating decision.  A 20 percent rating was assigned for the disability effective November 1, 1994, the day after the Veteran separated from service.   The Veteran alleges that his current Parkinson's disease-like symptoms with right side tremors and current herniated nucleus pulposus, posterior and anterior lumbar interbody fusion and plating at L3-L5 and spinal stenosis, with right lower extremity radiculopathy have been caused by this service-connected disability.  

Regarding the claim for Parkinson's disease like symptoms, during a September 2008 QTC examination, the Veteran was not noted to have such symptoms per se but was found to have signs of intervertebral disc syndrome, including sensory deficit of the right thumb, right index finger and right lateral long finger (i.e. C6 impairment) and sensory deficit of the right long finger (C7 impairment).  The most likely peripheral nerve was the median nerve and the examiner noted that the nerve was shown to exhibit neuritis.  There was sensory dysfunction demonstrated by decreased sensation to light palpation to the 1st through 3rd digits of the right hand.  There was no motor dysfunction. 

At a subsequent May 2012 VA examination, the VA examiner found that the Veteran did not have symptoms or physical findings consistent with Parkinson's disease.  The examiner noted that the Veteran was not currently diagnosed with the disease nor was he undergoing treatment for the disease.  

At a January 2013 independent medical examination, the examining physician noted that the Veteran had had continuing radicular problems in his right arm, consisting of numbness and weakness emanating from the C5, C6 and C7 nerve roots.  He had had problems with fine motor movement.  He dropped things on a regular basis, including pieces of paper.  He had had trouble buttoning his shirt.  He needed to look at what he was holding with his right thumb, index and long fingers because he experienced numbness in his right hand.  He also had a twitch in his right upper extremity, which was causing a fasciculation-like tremor.  When he was holding a piece of paper or pencil, the object would have a fine tremor.  The Veteran also complained of numbness in the left upper extremity around the deltoid region and also involving the left thumb.  Additionally, he continued to suffer severe continuous neck pain and cervical spine nerve symptoms in his upper extremities with weakness, decreased sensation and tremor.  The physician found that the Veteran's service-connected disabilities included Klippel-Feil syndrome, cervical disc disease and cervical spine nerve root impingement of the upper extremities.  The physician also specifically indicated that the service-connected condition of his neck caused the impingement of the cervical spinal nerves.  The physician noted that the tremor and twitching the Veteran had in his upper extremities was not due to Parkinson's disease in his brain but was due to the impingement of his cervical spine nerves.  

Although the May 2012 VA examiner did not find any symptoms or physical findings consistent with Parkinson's disease, the evidence does show that the Veteran has experienced Parkinson's disease like symptoms during the appeal period as evidenced by the January 2013 private physician's findings.  The physician noted that such symptoms (i.e. tremor and twitching in the upper extremities) were not actually due to Parkinson's disease but due to the impingement of the cervical spinal nerves.  This finding of radiculopathy is essentially consistent with the earlier September 2008 QTC examination findings (although the September 2008 QTC examiner found radicular symptomatology only on the right).  Thus, the current disability of bilateral upper extremity radiculopathy, including Parkinson's like symptoms, has been established during the appeal period.   McClain v. Nicholson, 21 Vet. App. 319 (2007).   

The evidence also reasonably shows that this disability has been caused by the Veteran's service-connected cervical spine disability.  In this regard, the January 2013 private physician specifically made this etiological connection, as did the September 2008 QTC examiner, at least in regard to the right upper extremity.  Consequently, the Veteran's current bilateral upper extremity radiculopathy, with Parkinson's like symptoms, is reasonably shown to be secondary to the already service-connected cervical spine disability.  Accordingly, service connection on this secondary basis is warranted.  38 C.F.R. § 3.310. 

Regarding the claimed low back disability, during a May 2012 VA examination, the examining physician diagnosed the Veteran with thoracolumbar degenerative disc disease and also found that the Veteran had mild right lower extremity numbness due to radiculopathy resulting from impairment of the sciatic nerve.  However, the examiner found that it was less likely than not that any such lumbar disability was incurred or aggravated as a result of the Veteran's military service.  The examiner reasoned that although the cervical spinal fusion procedure the Veteran had undergone was generally recognized to often result in a higher incidence of degeneration of the adjacent levels of the spine, in the Veteran's case, the degenerative levels of the lumbar spine were not adjacent to the levels of the cervical spine that underwent fusion.  Additionally, the Veteran's record showed that he did not become symptomatic in his lower back until 14 years after his cervical spine fusion in 1990 but before his repeat fusion in 2004.  The examiner found that this was not consistent with the Veteran's contention that his cervical disease had caused or aggravated his lumbar disease.  The examiner indicated that the expectation based on the typical clinical course of degenerative spine disease would be for it to become symptomatic at a time period close to the onset of the cervical disease if it were caused by a gross abnormality of posture caused by the cervical disease.  However, in the Veteran's case, there was no evidence of such a gross abnormality of posture caused by the cervical disease so as to cause unusual stress on other areas of the spine.  The examiner further found that the Veteran's Klippel-Feil Syndrome was not related to the lumbar spine abnormalities but was rather a separate condition.

In contrast, during the January 2013 private independent medical examination, the examining physician found that the Veteran's service-connected thoracolumbar spine diagnoses included intervertebral disc syndrome and impairment of the sciatic nerve, L4, L5 and S1 spinal nerves.  The physician noted that the Veteran continued to suffer with severe, chronic mid and low back pain with severe right leg radicular symptoms, which caused him to ambulate with an antalgic gait.  The physician commented that the Veteran's Klippel-Feil syndrome had caused a required fusion of the neck, which in turn had also caused limited motion of the thoracic and lumbar spine.  The physician indicated that the impingement of the cervical spinal nerves and the Veteran's strenuous activities in the Air Force had caused frequent muscle spasms in the Veteran's back.  These strenuous activities and muscle spasms in turn caused increased abnormal pressure on the thoracic and lumber intervertebral discs causing damage to the discs.  The damaged discs then caused impingement in the thoracic and lumbar spinal nerves, requiring surgery to the thoracolumbar spine.  

The above summarized evidence clearly shows that the Veteran has a current low back disability diagnosed most recently as intervertebral disc syndrome with some degree of nerve impingement/radiculopathy on the right.  Regarding, whether this disability was caused by the already service-connected cervical spine disability, the Board does not find a basis for attaching more evidentiary weight to the negative opinion of the May 2012 VA examiner than to the positive opinion of the January 2013 private physician.  It appears that both came to reasoned conclusions after examining the Veteran and reviewing his medical history and there is no indication that either physician has more expertise in determining the etiology of a current low back disability.  Thus, the evidence is at least in equipoise as to whether the service-connected cervical spine disability caused the current low back disability and the Veteran is entitled to the benefit of the doubt.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection is warranted for this disability on a secondary basis.  38 C.F.R. § 3.310.  As the service-connected disability is shown to include radiculopathy of the right lower extremity (and as the Board is already granting service connection for bilateral upper extremity radiculopathy in this decision), service connection for right lower extremity radiculopathy is also being granted as a separate disability.  

ORDER

Service connection for bilateral upper extremity radiculopathy, including Parkinson's disease-like symptoms with right side tremors, as secondary to Klippel-Feil syndrome with post-operative fusion, C3 through C7, is granted.  

Service connection for degenerative disc disease of the lumbar spine with herniated nucleus pulposus, posterior and anterior lumbar interbody fusion, plating at L3-L5 and spinal stenosis with associated right lower extremity radiculopathy is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


